Citation Nr: 1507868	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral ocular non-Hodgkin's lymphoma with residual retinopathy, status post-radiation and chemotherapy treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from February 1966 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that assigned a noncompensable rating.  A March 2011 rating decision assigned a rating of 10 percent, effective September 9, 2008.

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.

The Veteran testified before the undersigned Veterans Law Judge at a January 2015 Travel Board hearing.  A transcript is of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Following a July 2009 VA examination of the lymphatic system, the Veteran's lymphoma was found to be in remission.  The Veteran was also afforded a VA compensation and pension eye examination in July 2009 in which it was determined that the Veteran had radiation retinopathy.  Subsequent VA outpatient treatment records show continued evaluation and management of the Veteran's visual acuity.  In a March 2011 rating decision, the evaluation of the Veteran's bilateral eye disability was increased to 10 percent based on impairment of central visual acuity testing. However, at a January 2015 Board hearing, the Veteran testified that his disability has worsened since his July 2009 VA examinations. See Transcript p. 16.  As such, more contemporaneous medical evidence is necessary.

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding treatment records, including from VA, Intercoastal Medical Group, Bascom Palmer Eye institute, Sylvester Comprehensive Cancer Center, and Drs. Lassos, Markoe, Murray, Agabani, and McBride dated since September 2008. 

2. Schedule the Veteran for VA examinations by appropriate examiners regarding the current severity of his ocular lymphoma and any residuals thereof, including radiation retinopathy.  Provide the examiners with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or VBMS not already of record.  The examiners should review this Remand and the claims file, perform all indicated studies, and report any findings, including any functional impairment or effects on employment and ordinary activities, in detail.

The examiner should identify, to the extent possible, the residuals of the Veteran's lymphoma, and radiation and chemotherapy.  

If the examiners find that an opinion cannot be rendered regarding the attribution of the Veteran's symptoms without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms, including his January 2015 Travel Board hearing testimony, October 2009 Notice of Disagreement, and June 2013 submission to a Congressperson.  Please provide the basis for any diagnosis and a complete medical rationale for any opinion. 

3. Then, after undertaking any further indicated development, the AOJ should readjudicate the claim on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






